EXHIBIT 10

 

HOSPITALITY PROPERTIES TRUST

 

Summary of Trustee Compensation

 

The following is a summary of the currently effective compensation of the
trustees of Hospitality Properties Trust (the “Company”) for services as
trustees, which is subject to modification at any time by the Board of
Trustees.  The following is unchanged from the compensation described in the
Company’s proxy statement for its annual meeting of shareholders scheduled to be
held on May 11, 2005.

 

•                  Each independent trustee is entitled to receive an annual fee
of $20,000, plus a fee of $500 for each meeting attended.  Up to two $500 fees
are payable if a board meeting and one or more board committee meetings are held
on the same date.

 

•                  The chairpersons of the audit committee, the compensation
committee and the nominating and governance committee, each of whom is an
independent trustee, are entitled to receive an additional annual fee of $5,000,
$1,000 and $1,000, respectively.

 

•                  Each independent trustee is entitled to receive a grant of
500 of the Company’s common shares of beneficial interest on the date of each
annual meeting of shareholders (or, for trustees who are first elected or
appointed at other times, on the day of the first board meeting attended).

 

The Company generally reimburses all trustees for travel expenses incurred in
connection with their duties as trustees.

 

--------------------------------------------------------------------------------